Segall Bryant & Hamill All Cap Fund Supplement dated November 19, 2014, to the Summary Prospectus dated November 3, 2014, and the Prospectus dated November 1, 2014, as amended November 7, 2014, and the Statement of Additional Information dated November 1, 2014 as supplemented Segall Bryant & Hamill Small Cap Value Fund Supplement dated November 19, 2014, to the Summary Prospectus dated November 7, 2014, and the Prospectus dated November 1, 2014, as amended November 7, 2014, and the Statement of Additional Information dated November 1, 2014 as supplemented Each a series of Investment Managers Series Trust Advisor Address Effective November 24, 2014, Segall Bryant & Hamill, the advisor to the Segall Bryant & Hamill All Cap Fund and the Segall Bryant & Hamill Small Cap Value Fund, has a new address. All references in the Prospectus, Summary Prospectus and Statement of Additional Information to the Advisor’s principal address are hereby replaced with: 540 West Madison Street, Suite 1900 Chicago, Illinois 60661-2551 Please file this Supplement with your records.
